            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              LAWRENCE R. LAPORTE, SB# 130003
            2 E-Mail: Lawrence.LaPorte@lewisbrisbois.com
              633 West 5th Street, Suite 4000
            3 Los Angeles, California 90071
              Telephone: 213.250.1800
            4 Facsimile: 213.250.7900
            5 Attorneys for Plaintiff,
              CORE NUTRITIONALS, LLC
            6
              DANIEL S. SILVERMAN, SB#137864
            7 VENABLE LLP
              2049 Century Park East, Suite 2300
            8 Los Angeles, CA 90067
              Telephone: (310) 229-0373
            9 Email: dsilverman@venable.com
           10 Michael J. Rye, Esq.
              Admitted Pro Hac Vice
           11 CT Federal Bar No. 18354
              mrye@cantorcolburn.com
           12 Thomas J. Mango, Esq.
              Admitted Pro Hac Vice
           13 CT Federal Bar No. 28149
              tmango@cantorcolburn.com
           14 Cantor Colburn LLP
              20 Church Street, 22nd Floor
           15 Hartford, Connecticut 06103
              Telephone: (860) 286-2929
           16 Facsimile: (860) 286-0115
           17 Attorneys for Defendant,
              MAXIMUM HUMAN PERFORMANCE, LLC
           18
           19
                                        UNITED STATES DISTRICT COURT
           20
                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           21
           22
                CORE NUTRITIONALS, LLC,                  CASE NO. 2:19-cv-04679-RGK-JPR
           23
                           Plaintiff,                    STIPULATED PROTECTIVE
           24                                            ORDER
                     vs.
           25
              MAXIMUM HUMAN
           26 PERFORMANCE, LLC,                          The Hon. R. Gary Klausner
           27              Defendant.

LEWI       28
S
BRISBOI                                                 1                     2:19-cv-04679-RGK-JPR
S                                           STIPULATED PROTECTIVE ORDER
BISGAARD
            1 1.      PURPOSE AND LIMITS OF THIS ORDER
            2         Discovery in this action is likely to involve confidential, proprietary, or
            3 private information that the parties believe requires special protection from public
            4 disclosure and from use for any purpose other than this litigation. Thus, the Court
            5 enters this Protective Order (“Order”). This Order does not confer blanket
            6 protections on all disclosures or responses to discovery, and the protection it gives
            7 from public disclosure and use extends only to the specific material entitled to
            8 confidential treatment under the applicable legal principles. This Order does not
            9 automatically authorize the filing under seal of material designated under this Order.
           10 Instead, the parties must comply with L.R. 79-5.1 if they seek to file anything under
           11 seal. This Order does not govern the use at trial of material designated under this
           12 Order.
           13 2.      DESIGNATING PROTECTED MATERIAL
           14         2.1   Over-Designation Prohibited. Any party or non-party who designates
           15 information or items for protection under this Order as “CONFIDENTIAL” or
           16 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” (a “designator”) must
           17 only designate specific material that qualifies under the appropriate standards. To
           18 the extent practicable, only those parts of documents, items, or oral or written
           19 communications that require protection shall be designated. Designations with a
           20 higher confidentiality level when a lower level would suffice are prohibited. Mass,
           21 indiscriminate, or routinized designations are prohibited. Unjustified designations
           22 expose the designator to sanctions, including the Court’s striking all confidentiality
           23 designations made by that designator. Designation under this Order is allowed only
           24 if the designation is necessary to protect material that, if disclosed to persons not
           25 authorized to view it, would cause competitive or other recognized harm. Material
           26 may not be designated if it has been made public, or if designation is otherwise
           27 unnecessary to protect a secrecy interest. If a designator learns that information or

LEWI       28 items that it designated for protection do not qualify for protection at all or do not
S
BRISBOI                                                    2                          2:19-cv-04679-RGK-JPR
S                                            STIPULATED PROTECTIVE ORDER
BISGAARD
            1 qualify for the level of protection initially asserted, that designator must promptly
            2 notify all parties that it is withdrawing the mistaken designation.
            3        2.2     Manner and Timing of Designations. Designation under this Order
            4 requires the designator to affix the applicable legend (“CONFIDENTIAL” or
            5 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” to each page that
            6 contains protected material. For testimony given in deposition or other proceeding,
            7 the designator shall specify all protected testimony and the level of protection being
            8 asserted. It may make that designation during the deposition or proceeding, or may
            9 invoke on the record or by written notice to all parties on or before the next business
           10 day, a right to have up to 21 days from the deposition or proceeding to make its
           11 designation.
           12                2.2.1 A party or non-party that makes original documents or materials
           13        available for inspection need not designate them for protection until after the
           14        inspecting party has identified which material it would like copied and
           15        produced. During the inspection and before the designation, all material shall
           16        be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.
           17        After the inspecting party has identified the documents it wants copied and
           18        produced, the producing party must designate the documents, or portions
           19        thereof, that qualify for protection under this Order.
           20                2.2.2 Parties shall give advance notice if they expect a deposition or
           21        other proceeding to include designated material so that the other parties can
           22        ensure that only authorized individuals are present at those proceedings when
           23        such material is disclosed or used. The use of a document as an exhibit at a
           24        deposition shall not in any way affect its designation. Transcripts containing
           25        designated material shall have a legend on the title page noting the presence
           26        of designated material, and the title page shall be followed by a list of all
           27        pages (including line numbers as appropriate) that have been designated, and

LEWI       28        the level of protection being asserted. The designator shall inform the court
S
BRISBOI                                                    3                         2:19-cv-04679-RGK-JPR
S                                            STIPULATED PROTECTIVE ORDER
BISGAARD
            1        reporter of these requirements. Any transcript that is prepared before the
            2        expiration of the 21-day period for designation shall be treated during that
            3        period as if it had been designated HIGHLY CONFIDENTIAL –
            4        ATTORNEY EYES ONLY unless otherwise agreed. After the expiration of
            5        the 21-day period, the transcript shall be treated only as actually designated.
            6        2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
            7 does not, standing alone, waive protection under this Order. Upon timely assertion
            8 or correction of a designation, all recipients must make reasonable efforts to ensure
            9 that the material is treated according to this Order.
           10 3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
           11        All challenges to confidentiality designations shall proceed under L.R. 37-1
           12 through L.R. 37-4.
           13 4.     ACCESS TO DESIGNATED MATERIAL
           14        4.1    Basic Principles. A receiving party may use designated material only
           15 for this litigation. Designated material may be disclosed only to the categories of
           16 persons and under the conditions described in this Order.
           17        4.2    Disclosure of CONFIDENTIAL Material Without Further
           18 Approval. Unless otherwise ordered by the Court or permitted in writing by the
           19 designator, a receiving party may disclose any material designated
           20 CONFIDENTIAL only to:
           21               4.2.1 The receiving party’s outside counsel of record in this action and
           22        employees of outside counsel of record to whom disclosure is reasonably
           23        necessary;
           24               4.2.2 The officers, directors, and employees of the receiving party to
           25        whom disclosure is reasonably necessary, and who have signed the
           26        Agreement to Be Bound (Exhibit A);
           27               4.2.3 Experts retained by the receiving party’s outside counsel of

LEWI       28        record to whom disclosure is reasonably necessary, and who have signed the
S
BRISBOI                                                   4                         2:19-cv-04679-RGK-JPR
S                                           STIPULATED PROTECTIVE ORDER
BISGAARD
            1        Agreement to Be Bound (Exhibit A);
            2              4.2.4 The Court and its personnel;
            3              4.2.5 Outside court reporters and their staff, professional jury or trial
            4        consultants, and professional vendors to whom disclosure is reasonably
            5        necessary, and who have signed the Agreement to Be Bound (Exhibit A);
            6              4.2.6 During their depositions, witnesses in the action to whom
            7        disclosure is reasonably necessary and who have signed the Agreement to Be
            8        Bound (Exhibit A); and
            9              4.2.7 The author or recipient of a document containing the material, or
           10        a custodian or other person who otherwise possessed or knew the information.
           11        4.3   Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
           12 ONLY Material Without Further Approval. Unless permitted in writing by the
           13 designator, a receiving party may disclose material designated HIGHLY
           14 CONFIDENTIAL – ATTORNEY EYES ONLY without further approval only to:
           15              4.3.1 The receiving party’s outside counsel of record in this action and
           16        employees of outside counsel of record to whom it is reasonably necessary to
           17        disclose the information;
           18              4.3.2 The Court and its personnel;
           19              4.3.3 Outside court reporters and their staff, professional jury or trial
           20        consultants, and professional vendors to whom disclosure is reasonably
           21        necessary, and who have signed the Agreement to Be Bound (Exhibit A); and
           22              4.3.4 The author or recipient of a document containing the material, or
           23        a custodian or other person who otherwise possessed or knew the information.
           24        4.4   Procedures for Approving or Objecting to Disclosure of HIGHLY
           25 CONFIDENTIAL – ATTORNEY EYES ONLY Material to In-House Counsel.
           26 Unless agreed to in writing by the designator:
           27              4.4.1 A party seeking to disclose to in-house counsel any material

LEWI       28        designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must
S
BRISBOI                                                   5                          2:19-cv-04679-RGK-JPR
S                                          STIPULATED PROTECTIVE ORDER
BISGAARD
            1         first make a written request to the designator providing the full name of the
            2         in-house counsel, the city and state of such counsel’s residence, and such
            3         counsel’s current and reasonably foreseeable future primary job duties and
            4         responsibilities in sufficient detail to determine present or potential
            5         involvement in any competitive decision-making.
            6                4.4.2 A party that makes a request and provides the information
            7         specified in paragraphs 4.4.1 may disclose the designated material to the
            8         identified in-house counsel, unless within seven days of delivering the
            9         request, the party receives a written objection from the designator providing
           10         detailed grounds for the objection.
           11                4.4.3 All challenges to objections from the designator shall proceed
           12         under L.R. 37-1 through L.R. 37-4.
           13 5.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
           14         PRODUCED IN OTHER LITIGATION
           15         5.1    Subpoenas and Court Orders. This Order in no way excuses
           16 non¬compliance with a lawful subpoena or court order. The purpose of the duties
           17 described in this section is to alert the interested parties to the existence of this
           18 Order and to give the designator an opportunity to protect its confidentiality interests
           19 in the court where the subpoena or order issued.
           20         5.2    Notification Requirement. If a party is served with a subpoena or a
           21 court order issued in other litigation that compels disclosure of any information or
           22 items designated in this action as CONFIDENTIAL or HIGHLY CONFIDENTIAL
           23 – ATTORNEY EYES ONLY, that party must:
           24                5.2.1 Promptly notify the designator in writing. Such notification shall
           25         include a copy of the subpoena or court order unless prohibited by law;
           26                5.2.2 Promptly notify in writing the party who caused the subpoena or
           27         order to issue in the other litigation that some or all of the material covered by

LEWI       28         the subpoena or order is subject to this Order. Such notification shall include
S
BRISBOI                                                     6                          2:19-cv-04679-RGK-JPR
S                                             STIPULATED PROTECTIVE ORDER
BISGAARD
            1         a copy of this Order; and
            2                5.2.3 Cooperate with all reasonable procedures sought by the
            3         designator whose material may be affected.
            4         5.3    Wait For Resolution of Protective Order. If the designator timely
            5 seeks a protective order, the party served with the subpoena or court order shall not
            6 produce any information designated in this action as CONFIDENTIAL or HIGHLY
            7 CONFIDENTIAL – ATTORNEY EYES ONLY before a determination by the court
            8 where the subpoena or order issued, unless the party has obtained the designator’s
            9 permission. The designator shall bear the burden and expense of seeking protection
           10 of its confidential material in that court.
           11 6.      UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
           12         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
           13 designated material to any person or in any circumstance not authorized under this
           14 Order, it must immediately (1) notify in writing the designator of the unauthorized
           15 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
           16 designated material, (3) inform the person or persons to whom unauthorized
           17 disclosures were made of all the terms of this Order, and (4) use reasonable efforts
           18 to have such person or persons execute the Agreement to Be Bound (Exhibit A).
           19 7.      INADVERTENT PRODUCTION OF PRIVILEGED OR
           20         OTHERWISE PROTECTED MATERIAL
           21         When a producing party gives notice that certain inadvertently produced
           22 material is subject to a claim of privilege or other protection, the obligations of the
           23 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
           24 This provision is not intended to modify whatever procedure may be established in
           25 an e-discovery order that provides for production without prior privilege review
           26 pursuant to Federal Rule of Evidence 502(d) and (e).
           27 8.      FILING UNDER SEAL

LEWI       28         Without written permission from the designator or a Court order, a party may
S
BRISBOI                                                     7                         2:19-cv-04679-RGK-JPR
S                                            STIPULATED PROTECTIVE ORDER
BISGAARD
            1 not file in the public record in this action any designated material. A party seeking to
            2 file under seal any designated material must comply with L.R. 79-5.1. Filings may
            3 be made under seal only pursuant to a court order authorizing the sealing of the
            4 specific material at issue. The fact that a document has been designated under this
            5 Order is insufficient to justify filing under seal. Instead, parties must explain the
            6 basis for confidentiality of each document sought to be filed under seal. Because a
            7 party other than the designator will often be seeking to file designated material,
            8 cooperation between the parties in preparing, and in reducing the number and extent
            9 of, requests for under seal filing is essential. If a receiving party’s request to file
           10 designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
           11 the receiving party may file the material in the public record unless (1) the
           12 designator seeks reconsideration within four days of the denial, or (2) as otherwise
           13 instructed by the Court.
           14 9.      FINAL DISPOSITION
           15         Within 60 days after the final disposition of this action, each party shall return
           16 all designated material to the designator or destroy such material, including all
           17 copies, abstracts, compilations, summaries, and any other format reproducing or
           18 capturing any designated material. The receiving party must submit a written
           19 certification to the designator by the 60-day deadline that (1) identifies (by category,
           20 where appropriate) all the designated material that was returned or destroyed, and
           21 (2) affirms that the receiving party has not retained any copies, abstracts,
           22 compilations, summaries, or any other format reproducing or capturing any of the
           23 designated material. This provision shall not prevent counsel from retaining an
           24 archival copy of all pleadings, motion papers, trial, deposition, and hearing
           25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
           26 reports, attorney work product, and consultant and expert work product, even if such
           27 materials contain designated material. Any such archival copies remain subject to

LEWI       28 this Order.
S
BRISBOI                                                     8                          2:19-cv-04679-RGK-JPR
S                                             STIPULATED PROTECTIVE ORDER
BISGAARD
            1 ///
            2        IT IS SO ORDERED.
            3
            4
            5 DATED: November 15, 2019
            6
                                                      Hon. Jean P. Rosenbluth
            7                                         United States Magistrate Judge
            8
            9
           10
                DATED: October 31, 2019         LEWIS BRISBOIS BISGAARD & SMITH               LLP
           11
           12
                                                By:         /s/ Lawrence R. LaPorte
           13                                         Lawrence R. LaPorte
                                                      Attorneys for Plaintiff, CORE
           14                                         NUTRITIONALS, LLC
           15
           16
                DATED: October 31, 2019         VENABLE LLP
           17
           18
                                                By:         /s/ Daniel S. Silverman
           19                                         Daniel S. Silverman
                                                      Attorneys for Defendant, MAXIMUM
           20                                         HUMAN PERFORMANCE, LLC
           21
           22
                DATED: October 31 2019          CANTOR COLBURN LLP
           23
           24
                                                By:        /s/ Thomas J. Mango
           25                                         Thomas J. Mango
                                                      Michael J. Rye
           26                                         Attorneys for Defendant, MAXIMUM
                                                      HUMAN PERFORMANCE, LLC
           27

LEWI       28
S
BRISBOI                                                9                       2:19-cv-04679-RGK-JPR
S                                         STIPULATED PROTECTIVE ORDER
BISGAARD
            1                           Attestation Regarding Signatures
            2        I hereby attest that all other signatories listed, and on whose behalf the filing
            3 is submitted, concur in the filing’s content and have authorized the filing
            4 DATED: October 31, 2019               LEWIS BRISBOIS BISGAARD & SMITH                 LLP

            5
            6                                       By:        /s/ Lawrence R. LaPorte
                                                          Lawrence R. LaPorte
            7
            8
            9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27

LEWI       28
S
BRISBOI                                                   10                         2:19-cv-04679-RGK-JPR
S                                           STIPULATED PROTECTIVE ORDER
BISGAARD
            1                                        EXHIBIT A
            2                             AGREEMENT TO BE BOUND
            3         I,                               [print or type full name], of
            4                             [print or type full address], declare under penalty of
            5 perjury that I have read in its entirety and understand the Protective Order that was
            6 issued by the United States District Court for the Central District of California on
            7                             [date] in the case of
            8                             [insert formal name of the case and the number and
            9 initials assigned to it by the court]. I agree to comply with and to be bound by all
           10 the terms of this Protective Order, and I understand and acknowledge that failure to
           11 so comply could expose me to sanctions and punishment for contempt. I solemnly
           12 promise that I will not disclose in any manner any information or item that is subject
           13 to this Protective Order to any person or entity except in strict compliance with this
           14 Order.
           15         I further agree to submit to the jurisdiction of the United States District Court
           16 for the Central District of California for the purpose of enforcing this Order, even if
           17 such enforcement proceedings occur after termination of this action.
           18         I hereby appoint                               [print or type full name] of
           19                             [print or type full address and telephone number] as my
           20 California agent for service of process in connection with this action or any
           21 proceedings related to enforcement of this Order.
           22
           23 Date:
           24 City and State where sworn and signed:
           25 Printed name:
           26 [printed name]
           27 Signature:

LEWI       28 [signature]
S
BRISBOI                                                                                2:19-cv-04679-RGK-JPR
S                                                      EXHIBIT A
BISGAARD
